demonstration of good cause and actual prejudice.      See NRS 34.726(1);
                NRS 34.810(1)(b); NRS 34.810(3).
                             Appellant claimed that he had good cause to excuse the
                procedural bars because the documentation concerning his new claim was
                previously unavailable to him. Appellant's claim lacked merit. Appellant
                did not specify the document to which he referred, although it was
                presumably the sentencing memorandum from which he culled his
                argument. Appellant failed to demonstrate that an impediment external
                to the defense prevented him from previously obtaining his own
                sentencing memorandum.      See Hathaway v. State, 119 Nev. 248, 252-53,
                71 P.3d 503, 506 (2003). We therefore conclude that the district court did
                not err in denying appellant's petition as procedurally barred, and we
                             ORDER the judgment of the district court AFFIRMED. 3




                Pickering                                 Saitta




                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEvADA                                          2
(0) 1947A
                cc: Hon. David A. Hardy, District Judge
                     Orlando Scott Martin, Jr.
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A